Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dirrlo Delcid appeals the district court’s order construing his “motion for sentence adjustment” as a Fed.R.Crim.P. 35 motion for reduction of sentence and denying the motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Delcid, No. 1:06-cr-00495-LMB-2 (E.D. Va. filed Nov. 19, 2007; entered Nov. 20, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.